Title: To Thomas Jefferson from Thomas Moore, with Jefferson’s Note, 21 June 1802
From: Moore, Thomas
To: Jefferson, Thomas


            Retreat 6th. mo 21st. 1802
            Thomas Moore respectfully invites the President of the United States to examine the condition of Butter in a newly invented Refrigiratory, put in the 21st Inst. at 6 OClock P.M. 20 miles distant from Washington—
            
              
                [Diagram and note by TJ:]
                the oval was cooper’s work
              
              
                
                the inner parallelogram was a box of tin turned down on the top and trimmed to the oval: a. and b. were 2 square holes at which ice was put into the vacuity between the tin & wood, the butter being in the tin.
              
            
          